Citation Nr: 0328144	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  96-36 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


REMAND

On January 17, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to provide a list of 
the names and addresses of all VA and 
non-VA doctors and medical care 
facilities (hospitals, HMOs, etc.) who 
have treated him for a cervical spine 
disability(ies) since separation from 
active service in July 1987.  Provide him 
with release forms and ask that a copy be 
signed and returned for each health care 
provider identified. 
 
When the veteran responds, obtain records 
from each health care provider the 
veteran identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records can't be obtained and we 
don't have affirmative evidence that they 
don't exist, inform the veteran of the 
records that we were unable to obtain, 
including what efforts were made to 
obtain them. 

2.  After all records in paragraph (1) 
have been obtained, if any, make 
arrangements with the appropriate VA 
medical facility(ies) for the veteran to 
be afforded a VA special orthopedic 
examination by an orthopedic surgeon and 
a neurologic examination by a specialist 
in neurology or other appropriate medical 
specialist including on a fee basis, if 
necessary, for the purpose of determining 
the nature, extent of severity, etiology 
and the date of approximate onset of any 
cervical spine disability including 
degenerative joint and disc disease that 
may be present.  The claims file and a 
separate copy of this development memo 
must be made available to and reviewed by 
the examiners prior and pursuant to 
conduction and completion of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  All indicated tests and 
studies must be undertaken.

(Note: Service connection has been 
established for degenerative disc of the 
lumbar spine with radiculopathy.). 

Following a comprehensive review of the 
record the medical specialists must offer 
an opinion as to whether any cervical 
spine disability(ies) found on 
examination, is/are at least as likely as 
not causally related to the veteran's 
active service, including a cervical 
spine x-ray report dated October 28, 1976 
suggestive of a 2mm subluxation of C4 on 
C5 as opposed to intercurrent postservice 
etiology, or if pre-existing service 
was/were aggravated thereby.  

The medical specialists must express an 
opinion as to whether any cervical spine 
disability(ies) found on examination 
is/are secondary to the service-connected 
degenerative disc disease of the lumbar 
spine.  If no direct relationship is 
determined to exist, the examiners must 
express an opinion as to whether the 
service-connected degenerative disc 
disease of the lumbar spine aggravates 
any cervical spine disability(ies) found 
on examination.  If such aggravation is 
determined to exist, the examiners must 
address the following medical issues:

(1) The baseline manifestations which are 
due to the effects of any cervical spine 
disability(ies) found on examination;

(2) The increased manifestations which, 
in the examiners' opinions, are 
proximately due to service-connected 
degenerative disc disease of the lumbar 
spine, based on medical considerations; 
and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any cervical spine disability(ies) 
found on examination is/are proximately 
due to the service-connected degenerative 
disc of the lumbar spine with 
radiculopathy.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





